Citation Nr: 1718217	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  07-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to ratings for nodulocystic acne in excess of 10 percent prior to June 10, 2011 and in excess of 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to February 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board has considered this issue on multiple occasions, including denying the claim in January 2010.  The Veteran appealed to the Court of Appeals for Veterans' Claims which remanded the case to the Board in June 2010 pursuant to a Joint Motion for Remand.  The Board most recently issued a remand in January 2016.  The Veteran testified in a hearing with a decision review officer at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional remand is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remand in December 2012 directed the AOJ to refer the Veteran's skin claim to Under Secretary for Benefits or the Director, Compensation Service for extra schedular consideration under 38 C.F.R. § 3.321(b)(1).  The subsequent July 2013 and January 2016 remands continued to direct the AOJ to refer the claim in compliance with the Board's prior directives.  In August 2016, a memorandum was issued denying entitlement to an extraschedular rating.  The memorandum was completed at the Appeals Management Center and does not indicate that it was completed by the Under Secretary, Director of Compensation Service, or anyone on their behalf.  However, the December 2012 remand specifically directed the AOJ to refer the case.  Therefore, referral to the Under Secretary or Director, Compensation Service is required under Stegall, 11 Vet App. at 268.  The AOJ should also obtain any outstanding VA treatment records not previously associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Thereafter, refer the claim to the Director, Compensation Service and notify the Veteran of such action.

3. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

